                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CURTIS JOHNSON, et al.,                           Case No.15-cv-02004-JSC
                                                        Plaintiffs,
                                   8
                                                                                             ORDER RE: PLAINTIFFS’ MOTION
                                                  v.                                         FOR RECONSIDERATION AND
                                   9
                                                                                             MOTION TO STAY PROCEEDINGS
                                  10       SERENITY TRANSPORTATION, INC., et
                                           al.,                                              Re: Dkt. Nos. 284, 289
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           In this wage and hour class action, Plaintiffs Gary and Curtis Johnson allege that

                                  14   Defendants Serenity Transportation, Inc. and David Friedel (“Serenity Defendants”) misclassified

                                  15   their employment status as independent contractors instead of employees, and therefore denied

                                  16   them the benefits of federal and California wage-and-hour laws. Plaintiffs also seek to recover

                                  17   damages from Defendants Service Corporation International Inc. (“SCI”) and SCI California

                                  18   Funeral Services, Inc. (“SCI-Cal”) (together, “SCI Defendants”). By order filed August 1, 2018,

                                  19   the Court granted in part and denied in part Plaintiffs’ motion for class certification. (Dkt. No.

                                  20   276.) As relevant to the instant motion, the Court denied class certification of Plaintiffs’ claims

                                  21   against the SCI Defendants for wages owed under California Labor Code § 2810.3.1 Now pending

                                  22   before the Court is Plaintiffs’ motion for reconsideration of that portion of the Court’s August

                                  23   2018 order. (Dkt. No. 289 at 3.)2 Also before the Court is Plaintiffs’ motion to stay proceedings

                                  24   pending disposition of their petition for permission to appeal pursuant to Federal Rule of Civil

                                  25
                                       1
                                  26     By same order, the Court certified for class treatment Plaintiffs’ claims against Serenity
                                       Transportation, except to the extent that the trier of fact finds that Plaintiffs’ on-call time is not
                                  27   compensable; in that case, Plaintiffs’ overtime, minimum wage claims, and meal and rest break
                                       claims must be tried individually. (Dkt. No. 276 at 27.)
                                       2
                                  28     Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                   1   Procedure 23(f). (Dkt. No. 284.) After carefully reviewing the parties’ briefing, the Court

                                   2   concludes that oral argument is unnecessary, see N.D. Cal. Civ. L. R. 7-1(b), and DENIES

                                   3   Plaintiffs’ motion for reconsideration and GRANTS Plaintiffs’ motion to stay.

                                   4                                            BACKGROUND

                                   5          The factual background and procedural history of this case are detailed in the Court’s

                                   6   August 2018 Order. (Dkt. No. 276 at 1-9.) As relevant here, Plaintiffs insist that the SCI

                                   7   Defendants are liable as client employers under Section 2810.3 for Plaintiffs’ minimum wage,

                                   8   overtime, and meal and rest break claims. Plaintiffs’ motion for class certification sought to

                                   9   certify the following subclass as to the SCI Defendants: “all persons from the class who were

                                  10   made available to SCI/SCI-Cal between January 1, 2015 through class certification.” (Dkt. No.

                                  11   225 at 2:11-15.) The Court denied class certification as to Plaintiffs’ claims against the SCI

                                  12   Defendants after determining that common questions did not predominate as to the SCI subclass;
Northern District of California
 United States District Court




                                  13   specifically, the Court held that:

                                  14                  the SCI Defendants may be held liable for wages owed for work
                                                      performed on their premises or worksite, but not for time the drivers
                                  15                  spent waiting for Serenity’s dispatch to send them to any Serenity
                                                      client[;] it follows that common questions do not predominate as to
                                  16                  the overtime, minimum wage and meal and rest break claims against
                                                      the SCI Defendants. While an individual driver may be able to prove
                                  17                  that the driver is owed overtime or minimum wages based on time
                                                      spent on SCI removals, such an inquiry will be highly individualized.
                                  18                  The same for whether the driver was owed a meal or rest break while
                                                      performing SCI removals.
                                  19

                                  20   (Dkt. No. 276 at 32.) On August 15, 2018, Plaintiff filed a petition with the Ninth Circuit seeking

                                  21   review of the Court’s order pursuant to Rule 23(f). (See Dkt. No. 282, Ex. A at 6-31.) Plaintiff

                                  22   then filed with this Court a motion for leave to file motion for reconsideration, (Dkt. No. 282),

                                  23   which the Court granted in part as to the claims under Section 2810.3 against the SCI Defendants,

                                  24   (Dkt. No. 287).

                                  25                                             DISCUSSION

                                  26   I.     Motion for Reconsideration

                                  27          District courts in the Ninth Circuit “routinely appl[y] the ordinary standards for

                                  28   reconsideration” under Federal Rule of Civil Procedure 59(e) when “faced with motions to
                                                                                         2
                                   1   reconsider orders denying class certification.” English v. Apple Inc., No. 14-cv-01619-WHO,

                                   2   2016 WL 1108929, at *5 (N.D. Cal. Mar. 22, 2016) (collecting cases). “Reconsideration is

                                   3   appropriate if the district court (1) is presented with newly discovered evidence, (2) committed

                                   4   clear error or the initial decision was manifestly unjust, or (3) if there is an intervening change in

                                   5   controlling law.” Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th

                                   6   Cir. 1993). Because reconsideration constitutes an “extraordinary remedy,” it must “be used

                                   7   sparingly in the interests of finality and conservation of judicial resources.” Carroll v. Nakatani,

                                   8   342 F.3d 934, 945 (9th Cir. 2003) (internal quotation marks and citation omitted). Thus, “a

                                   9   motion for reconsideration may not be used to raise evidence or argument for the first time that

                                  10   could reasonably have been raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos

                                  11   Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotation marks and citation

                                  12   omitted).
Northern District of California
 United States District Court




                                  13          The Court’s order denying class certification as to the SCI subclass determined that

                                  14   Plaintiffs proposed class, which includes “all persons from the class who were made available to

                                  15   SCI/SCI Cal between January 1, 2015 through the class certification,” (Dkt. No. 225 at 2:11-16),

                                  16   did not meet the commonality and predominance requirements under Federal Rule of Civil

                                  17   Procedure 23(a)(2), (b). The Court concluded, as a matter of law (and a matter of first

                                  18   impression), that the plain language and legislative history of Section 2810.3 did not extend

                                  19   liability to client employers for work not actually “performed within or upon the premises or

                                  20   worksite of the client employer.” (See Dkt. No. 276 at 29-32.)

                                  21          Plaintiffs argue that reconsideration is warranted because the Court committed clear error

                                  22   at the class certification stage by “reaching and deciding the ultimate merits question: whether

                                  23   Section 2810.3 applies to a client employer sued for wage claims arising from otherwise

                                  24   compensable on-call time.” (Dkt. No. 289 at 6.) Further, Plaintiffs insist that the Court’s

                                  25   interpretation of Section 2810.3 is contrary to the plain language of the statute and “undermines its

                                  26   remedial purpose.” The Court disagrees on both scores.

                                  27          A.      The Court Did Not Improperly Reach the Merits

                                  28          Courts must engage in a “rigorous analysis” of the factors under Federal Rule of Civil
                                                                                          3
                                   1   Procedure 23 when considering a plaintiff’s motion for class certification. Wal-Mart Stores v.

                                   2   Dukes, 564 U.S. 338, 350-51 (2011) (noting that “Rule 23 does not set forth a mere pleading

                                   3   standard,” and instead, a party “must be prepared to prove that there are in fact sufficiently

                                   4   numerous parties, common questions of law or fact, etc.”). Such rigorous analysis “[f]requently . .

                                   5   . entail[s] some overlap with the merits of the plaintiff’s underlying claim.” Id. at 351 (“The class

                                   6   determination generally involves considerations that are enmeshed in the factual and legal issues

                                   7   comprising the plaintiff’s cause of action.”) (internal quotation marks and citation omitted). With

                                   8   regard to commonality under Rule 23(a)(2):

                                   9                  [w]hat matters to class certification . . . is not the raising of common
                                                      “questions”—even in droves—but rather, the capacity of a classwide
                                  10                  proceeding to generate common answers apt to drive the resolution of
                                                      the litigation. Dissimilarities within the proposed class are what have
                                  11                  the potential to impede the generation of common answers.
                                  12   Id. at 350.
Northern District of California
 United States District Court




                                  13           Here, proof of commonality and the predominance of common questions overlaps with

                                  14   Plaintiffs’ contention that SCI-Cal was liable for on-call time as a “client employer” under Section

                                  15   2810.3. If the plain terms of the statute extend liability to client employers only for work

                                  16   performed for the client employer, then “there are common questions of law or fact,” Fed. R. Civ.

                                  17   P. 23(a)(2), only to those persons who actually performed removals for SCI-Cal. Plaintiffs’

                                  18   proposed subclass exceeds that scope, however, and includes “all persons from the class who were

                                  19   made available to SCI/SCI Cal between January 1, 2015 through the class certification.” (See Dkt.

                                  20   No. 225 at 2:11-16) (emphasis added), whether or not they performed actual work for SCI-Cal.

                                  21   Because of the dissimilarities within the proposed subclass (i.e., those made available to SCI-Cal

                                  22   who performed removals for SCI-Cal at any given time, and those made available to SCI-Cal who

                                  23   did not), the ultimate answer as to whether a client employer is liable under Section 2810.3 for on-

                                  24   call time affects only a subset of the subclass—those who performed work for SCI-Cal. In other

                                  25   words, resolution on the merits will not result in a “common answer” for members of the proposed

                                  26   SCI subclass because SCI-Cal was not liable as a client employer to all members of the subclass.

                                  27           Plaintiffs argue that the Court erred in analyzing Section 2810.3 because “[a]t this stage,

                                  28   the Court need only decide whether Plaintiffs’ theory of liability, whatever it may be, is
                                                                                         4
                                   1   susceptible to common proof.”3 (Dkt. No. 289 at 6.) However, Plaintiffs’ theory of liability must

                                   2   at least provide a viable basis for certifying the proposed SCI subclass. Here, liability for client

                                   3   employers under Section 2810.3 extends only to work performed for that client employer; thus,

                                   4   the proposed SCI subclass is overbroad.

                                   5          B.      Interpretation of Section 2810.3

                                   6          The Court incorporates by reference the analysis and conclusions set forth in its order

                                   7   denying class certification of the SCI subclass, (Dkt. No. 276 at 29-32), and will not repeat the

                                   8   same statutory interpretation here. As the Court previously explained, SCI-Cal acted as a “client

                                   9   employer” (i.e., end user) for purposes of liability under Section 2810.3 only for the time Serenity

                                  10   drivers spent performing SCI removals. This conclusion is supported by the plain terms4 and

                                  11   legislative history of the statute. As with Serenity’s other 75 to 80 “regular” clients between 2015

                                  12   and 2016 to whom Serenity made its drivers available, (Dkt. No. 233-1 at ¶ 2), SCI-Cal was not a
Northern District of California
 United States District Court




                                  13   client employer during the time drivers spent waiting on-call to be sent to any client because

                                  14   drivers were not performing work on SCI-Cal’s premises or worksite during that time (i.e.,

                                  15   performing an SCI removal); instead, SCI-Cal became liable as a client employer under Section

                                  16   2810.3 only when Serenity drivers performed actual work for SCI-Cal.

                                  17          Plaintiffs argue that the Court’s construction limits liability under Section 2810.3 “to the

                                  18   time a worker is physically present on the client employer’s premises or worksites but not when

                                  19   the worker is on the road or working remotely.” (Dkt. No. 289 at 8-9.) The Court’s construction

                                  20   does no such thing. It instead recognizes that a client employer’s liability under Section 2810.3

                                  21   extends only to that time an employee is performing work or is otherwise engaged to perform

                                  22

                                  23   3
                                         Plaintiff further argues that “[t]here is no dispute that Plaintiffs’ liability theory based on on-call
                                  24   time is susceptible to common proof,” based on the Court’s holding that “if the on-call time is
                                       compensable, common questions predominate” as to the Serenity Defendants. (Dkt. No. 289 at 6)
                                  25   (quoting Dkt. No. 276 at 20.) But whether a theory of liability is susceptible to common proof as
                                       to one defendant does not make that theory susceptible to common proof as to all defendants.
                                  26   Further, the Serenity Defendants liability has nothing to do with Labor Code section 2810.3.
                                       4
                                         Section 2810.3 defines “client employer” as “a business entity, regardless of its form, that
                                  27   obtains or is provided workers to perform labor within its usual course of business from a labor
                                       contractor.” Cal. Lab. Code § 2810.3(a)(1)(A). The statute defines “usual course of business” as
                                  28   “the regular and customary work of a business, performed within or upon the premises or worksite
                                       of the client employer.” Cal. Lab. Code § 2810.3(a)(6).
                                                                                            5
                                   1   work for that client employer. It does not extend to time an employee spends waiting to be

                                   2   engaged to perform work for any client employer. The cases cited by Plaintiffs do not counsel a

                                   3   different conclusion. See, e.g., Brigham v. Eugene Water & Elec. Bd., 357 F.3d 931, 935 (9th Cir.

                                   4   2004) (“[F]acts may show that the employee was ‘engaged to wait,’ which is compensable, or they

                                   5   may show that the employee ‘waited to be engaged,’ which is not compensable [under the Fair

                                   6   Labor Standards Act].”) (quoting Owens v. Local No. 169, Ass’n of W. Pulp & Paper Workers,

                                   7   971 F.3d 347, 350 (9th Cir. 1992); Morillion v. Royal Packing Co., 22 Cal. 4th 575, 582-84 (2000)

                                   8   (holding that compulsory travel by employer’s bus to and from worksite is compensable as “hours

                                   9   worked” because employees are under employer’s control); Noe v. Superior Court, 237 Cal. App.

                                  10   4th 316, 333 (Ct. App. 2015) (recognizing that Section 2810.3 imposes joint liability on “any

                                  11   business entity that obtains workers from a labor contractor . . . for paying the wages of any

                                  12   workers supplied by the labor contractor.”) (emphasis added).
Northern District of California
 United States District Court




                                  13   II.    Motion to Stay

                                  14          Plaintiffs move for a stay pending disposition of their Rule 23(f) petition for permission to

                                  15   appeal the Court’s order denying class certification as to the SCI Defendants.5 The Serenity

                                  16   Defendants do not oppose Plaintiffs’ motion to stay. The SCI Defendants argue that “[g]ranting a

                                  17   stay would seriously disrupt the evolution of this case in this Court.” (Dkt. No. 292.) The SCI

                                  18   Defendants further argue that Plaintiffs fail to meet the standard for a stay pending an

                                  19   interlocutory appeal. The Court disagrees.

                                  20          Here, Plaintiffs’ petition raises serious legal questions regarding the proper interpretation

                                  21   of Section 2810.3, and the Court recognizes that this is a matter of first impression. Further, the

                                  22   SCI Defendants do not argue that they will be prejudiced by a stay. Plaintiffs filed their Rule 23(f)

                                  23   petition on August 15, 2018, and the Court anticipates that Ninth Circuit will dispose of the

                                  24   petition soon. Simply put, a brief stay pending disposition of the petition will not unduly delay

                                  25

                                  26   5
                                        Plaintiffs “seek to stay all proceedings in the district court while the Ninth Circuit determines
                                  27   whether to accept their appeal, and, if accepted, during the pendency of the appeal.” (Dkt. No.
                                       284 at 3.) The Court grants Plaintiffs’ motion to stay, but only pending disposition of their Rule
                                  28   23(f) petition. Plaintiffs are free to file another motion to stay if the Ninth Circuit grants
                                       Plaintiffs’ petition.
                                                                                            6
                                   1   these proceedings or harm the SCI Defendants.

                                   2                                            CONCLUSION

                                   3          For the reasons set forth above, the Court DENIES Plaintiffs’ motion for reconsideration

                                   4   because the Court’s order denying certification of the proposed SCI subclass was neither clearly

                                   5   erroneous nor manifestly unjust. The proposed SCI subclass does not meet the commonality

                                   6   requirement under Rule 23(a)(2) or the predominance requirement under Rule 23(b) because

                                   7   Section 2810.3 extends liability to client employers only for work performed, and determining

                                   8   whether “persons from the class who were made available to SCI/SCI Cal between January 1,

                                   9   2015 through the class certification” performed actual work for SCI-Cal is a highly individualized

                                  10   inquiry.

                                  11          The Court GRANTS Plaintiffs’ motion to stay proceedings pending disposition of their

                                  12   petition for permission to appeal the Court’s order denying class certification pursuant to Rule
Northern District of California
 United States District Court




                                  13   23(f). In light of this order, the Court CONTINUES the October 17, 2018 hearing on Defendants’

                                  14   motion to decertify the Fair Labor Standards Act collective action, (Dkt. No. 288), to December

                                  15   20, 2018 at 9:00 a.m., under the assumption that the Ninth Circuit will have ruled by that date.

                                  16   Further, the Court CONTINUES the case management conference scheduled for October 17, 2018

                                  17   regarding the briefing schedule for the parties’ motions for summary judgment, (Dkt. Nos. 256,

                                  18   259, 260, 262), to December 20, 2018, as well.

                                  19          This Order disposes of Docket Nos. 284 & 289.

                                  20          IT IS SO ORDERED.

                                  21   Dated: October 12, 2018

                                  22

                                  23
                                                                                                    JACQUELINE SCOTT CORLEY
                                  24                                                                United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28
                                                                                        7
